Citation Nr: 1328319	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-18 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 
1968 to October 1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2010 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

The issue of whether new and material evidence was received 
to reopen a previously denied claim of service connection 
for Hepatitis C has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See Informal Hearing Presentation, April 2013.  
Service connection for Hepatitis C was denied in the August 
2010 rating decision, the Veteran filed a notice of 
disagreement and the RO issued a statement of the case in 
June 2012.  In the July 2012 VA Form 9, the Veteran limited 
his appeal to the issue of tinnitus.  Therefore, the Board 
does not have jurisdiction over the Hepatitis C matter, and 
it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2010 VA examination (VAX), the examiner opined 
that "bilateral hearing loss and tinnitus [are] not caused 
by or a result of acoustic trauma during military service."  
The examiner reasoned that because the Veteran had "normal 
auditory threshold at entrance and normal whisper test at 
separation," and "tinnitus onset is at least 30 years post 
military noise exposure," there was no nexus between the 
Veteran's current hearing problems and his military service.  
The examiner further observed that "[February 2009] 
[o]tology exam stated tinnitus likely secondary to 
medication."  See also Veteran's February 2009 VAX.

However, the Board finds additional medical inquiry 
warranted for several reasons.  First, the August 2010 
audiologist indicated in response to the question of whether 
tinnitus is associated with hearing loss that the "etiology 
of tinnitus cannot be determined on the basis of available 
information without resorting to speculation."  See August 
2010 VAX.  The examiner further stated that "it will be up 
to the regional office to determine, based on all the 
evidence of record, whether further non-audiological 
examination is needed to the determine the etiology of 
tinnitus."  Id.  While the examiner could not provide an 
opinion without resorting to speculation with respect to an 
association between current hearing loss and tinnitus, the 
examiner also found that tinnitus was not caused by acoustic 
trauma during military service.  However, the examiner did 
not address whether tinnitus was otherwise related to 
service.  Accordingly, an ear disease examination should be 
conducted on remand.

In addition, the examiner noted that the Veteran's hearing 
was normal at entrance, however, the Veteran's service 
entrance examination noted "defective hearing" in Box 74, 
pertaining to defects and diagnoses.  Additionally, the 
Veteran contends that his response to the examiner's 
questions was "misunderstood in the exam."  See Veteran's 
Form 9, July 2012; see also Veteran's Notice of 
Disagreement, September 2010.  In this regard, the Veteran 
contends that he "ha[s] always had since leaving the 
military a[n] intermittent ring in my ear but didn't 
understand that i[t] wasn't normal."  See Veteran's Notice 
of Disagreement, September 2010.  

The evidence of record further indicates that the Veteran 
receives Social Security Administration (SSA) disability 
benefits, however, the records have not yet been obtained.  
See May 2010 Social Security Data Inquiry.  The Court has 
held that the duty to assist includes requesting information 
and records from the SSA which were relied upon in any 
disability determination.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996).   

Since the claims file is being returned it should be updated 
to include any recent VA treatment records that are not of 
record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records 
pertaining to the Veteran that are not 
already of record.

2.  Contact the Social Security 
Administration and obtain a complete 
copy of any adjudication and the 
records, including medical records, 
underlying the adjudication for 
disability benefits. 

All attempts to secure this evidence 
must be documented in the claims file.  
If after continued efforts to obtain 
the records it is concluded that it is 
reasonably certain they do not exist or 
further efforts to obtain them would be 
futile, the AMC must notify the Veteran 
and (a) identify the specific records 
the AMC is unable to obtain; (b) 
briefly explain the efforts that the 
AMC made to obtain those records; (c) 
describe any further action to be taken 
by the AMC with respect to the claim; 
and (d) inform the Veteran that he is 
ultimately responsible for providing 
the evidence.  The Veteran must then be 
given an opportunity to respond. 

3.  Schedule the Veteran for an ear 
disease examination to determine the 
nature, extent, onset and etiology of 
his tinnitus.  The claims folder should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
Veteran's tinnitus began in or is 
related to any incident of military 
service, including in-service noise 
exposure.

The examiner's attention is drawn to the 
Veteran's February 2009 VA ENT consult 
where the clinician noted that the 
Veteran took medication related to his 
transurethral resection of the prostate 
and experienced tinnitus.  It is also 
noted that the August 2010 examiner found 
that hearing acuity was normal upon 
entering service, however, the Board 
notes that "defective hearing" was a 
defect listed in Box 74 pertaining to 
defects and diagnoses.  The VA examiner 
should also request a medical history 
from the Veteran concerning the onset and 
nature of tinnitus, which the Veteran 
asserts was present prior to taking 
medication for his prostate disorder.  

A complete rationale must be provided 
for the opinion.  

4.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If 
any of the benefits sought on appeal 
remain denied, in whole or in part, 
provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and afford them a 
reasonable opportunity to respond.  Then 
return the case to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



